


110 HR 243 IH: Combat Military Medically Retired

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 243
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Mr. Weller of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  payment of Combat-Related Special Compensation to members of the Armed Forces
		  retired for disability with less than 20 years of active military service who
		  were awarded the Purple Heart.
	
	
		1.Short titleThis Act may be cited as the
			 Combat Military Medically Retired
			 Veteran’s Fairness Act.
		2.Exception to
			 20-year service requirement for members awarded the Purple Heart
			(a)EntitlementSection
			 1413a of title 10, United States Code, is amended—
				(1)in subsection (c), by inserting
			 generally after retirees;
				(2)by redesignating
			 subsections (d) through (i) as subsections (e) through (j), respectively;
			 and
				(3)by inserting after
			 subsection (c) the following new subsection (d):
					
						(d)Exception to 20-Year service
				requirement for Purple Heart recipientsIn addition to members described in
				subsection (c), a member of the uniformed services retired under chapter 61 of
				this title with less than 20 years of service creditable under section 1405 of
				this title is an eligible combat-related uniformed services retiree for the
				purposes of subsection (a) if the member has a combat-related disability that
				is attributable to an injury for which the member was awarded the Purple Heart.
				The determination under subsection (b) of the amount of compensation to be paid
				to such a member shall be made without regard to paragraph (3) of such
				subsection.
						.
				(b)Effective
			 dateSubsection (d) of
			 section 1413a of title 10, United States Code, as added by subsection (a)(3),
			 shall apply with respect to payments of compensation under such section for
			 months beginning on or after the date of the enactment of this Act.
			
